DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on November 2, 2021 has been acknowledged.  Claims 3, and 16 have been canceled.  Therefore, claims 1-2, 4-15, and 17-20 are pending.
	
Allowable Subject Matter
Claims 1-2, 4-15, and 17-20 are allowed.
The following is a statement of reasons for allowance:  claims 1 & 10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Liu (US 2016/0374454), does not teach “wherein the plurality of holder open-portions include: a first holder open-portion, formed on one side of the holder; a second holder open-portion, formed on other side of the holder; and a third holder open-portion, formed at front end of the holder, and used to connect the first holder open-portion and the second holder open-portion” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record, Liu (US 2016/0374454), does not teach “wherein the application tip includes: at least one concave portion, sinking with a predetermined height in the tip region; and at least one concave portion, protruding with a predetermined height in the tip region; preferably, the at least one concave portion and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754